Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 29, 2010                                                                                                 Marilyn Kelly,
                                                                                                                    Chief Justice

  139627                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Diane M. Hathaway,
            Plaintiff-Appellee,                                                                                          Justices

  v                                                                 SC: 139627
                                                                    COA: 291271
                                                                    Leelanau CC: 04-001420-FC
  MATTHEW PETER O’NON,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 16, 2009 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 29, 2010                      _________________________________________
           s0322                                                               Clerk